United States Securities and Exchange Commission Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): January 31, 2008 The Laclede Group, Inc. 720 Olive Street St. Louis, Missouri 63101 314-342-0500 (Exact name of registrant as specified in its charter) (Address of principal executive offices, including zip code) (Registrant’s telephone number including area code) Missouri 1-16681 74-2976504 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 13e-4(c)) Item 7.01 Regulation FD Disclosure At the Company’s annual meeting of shareholders on January 31, 2008, the Company’s officers will be delivering the presentation attached as Exhibit 99.1 to this report. Item 9.01 Financial Statements and Exhibits (d) Exhibits 99.1 Presentation at The Laclede Group’s annual meeting of shareholders. The information contained in this report, including Exhibit 99.1, is being furnished and shall not be deemed “filed” for purposes of Section 18 of the Securities and Exchange Act of 1934, nor shall it be deemed incorporated by reference into any filing with the Securities and Exchange Commission whether madebefore or after the date here of and regardless of any general incorporation language in such filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE LACLEDE GROUP, INC. Date:January 31, 2008 By: /s/M. D. Waltermire M. D. Waltermire Chief Financial Officer Exhibit Index Exhibit Number Description 99.1 Presentation at The Laclede Group’s Annual Meeting of Shareholders January 31, 2008.
